DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The first inventor to file provisions of the Leahy-Smith America Invents Act (AIA ) apply to any application for patent, and to any patent issuing thereon, that contains or contained at any time—
(A) a claim to a claimed invention that has an effective filing date on or after March 16, 2013 wherein the effective filing date is: 
(i)  if subparagraph (ii) does not apply, the actual filing date of the patent or the application for the patent containing a claim to the invention; or 
(ii) the filing date of the earliest application for which the patent or application is entitled, as to such invention, to a right of priority under 35 U.S.C. 119, 365(a), or 365(b) or to the benefit of an earlier filing date under 35 U.S.C. 120, 121, or 365(c);  or
(B) a specific reference under 35 U.S.C. 120 , 121, or  365(c), to any patent or application that contains or contained at any time a claim as defined in paragraph (A), above.

Status of the Claims
Claim(s) 1-20 is/are pending.  Claim(s) 5 and 12-16 is/are withdrawn.  

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/28/2022 has been entered.

Response to Arguments
Applicant’s arguments, filed 4/28/2022, with respect to the 35 USC 112(b) rejections have been fully considered and are persuasive.  The 35 USC 112(b) rejections of claims 1-4, 6-11, and 17-19 has/have been withdrawn due to the Applicant’s amendments. 

Applicant’s arguments with respect to claims 1-4, 6-11, and 17-20 have been considered but are moot in view of the new grounds of rejection.  The Examiner notes the change in prior art was necessitated by the Applicants amendments.
The amended claim language is taught by newly cited prior art. 
The citations used from Peterson are not those argued.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1 and 20 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  Each claim recites “the vascular prosthesis includes more fenestration-cuts dispersed on the vascular prosthesis as separate openings into the lumen than the blood vessel has side vessels”.  The number of fenestration-cuts’ lower boundary is a positively claimed feature that requires the anatomy of the patient (number of vessels in the patient’s anatomy).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-4, 6, 8, 11, 17, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hartley, et al (Hartley) (US 2008/0114446 A1).
Regarding Claim 1, Hartley teaches an intraluminal vascular prosthesis configured for implantation into a blood vessel (e.g. Figures 1-3, [0048]), 
with a stent framework (#s 4) and a prosthesis material secured onto the stent framework (# 2), wherein the vascular prosthesis has a hollow-cylindrical body with a lumen passing through (e.g. Figures 1-3) and a circumferentially closed jacket (# 2 forms a closed jacket; the Examiner notes this is consistent with Applicant’s disclosure where the jacket and the prosthesis material are the same structure, see [0078], #13 of the PG Publication of the instant Application, US 2020/0138611 A1), wherein
at least one substantially U-shaped or V-shaped fenestration-cut in the prosthesis material of the vascular prosthesis (e.g. Figures 1-3, #s 14, each oval is formed by two substantially U-shaped portions; see also Figures 4-5, each oval’s U-shaped portions have separate flaps and therefore portions) is provided as an outwardly opening flap (as broadly claimed, outward is considered away from the opening), which is dimensioned and formed to receive at least one side branch for access to the lumen of the vascular prosthesis (e.g. [0048]), 
wherein the vascular prosthesis includes more fenestration-cuts dispersed on the vascular prosthesis (e.g. Figures 1-3, fenestrations #14) as separate openings into the lumen (e.g. Figures 1-3) than the blood vessel has side vessels (e.g. [0048], however, the prosthesis is fully capable of being placed in an anatomical location having fewer blood vessel branches than there are fenestrations in the device).  

Regarding Claim 2, the prosthesis includes up to eight additional fenestration-cuts on at least one circumferential portion (each oval has two fenestration cuts; there are therefore 16 fenestration cuts; four ovals (8 U-shapes) are considered part of the plurality; therefore, there are 8 additional U-shaped fenestration-cuts).
Regarding Claim 3, the stent framework is made of rings of meandering circumferential struts arranged in a longitudinal direction, but not connected to one another (e.g. Figure 1).
Regarding Claim 4, the stent framework extends over an entire length of the prosthesis (e.g. Figure 1).
Regarding Claim 6, a respective stent ring at a first and/or a second end of the prosthesis is provided (e.g. Figure 1).
Regarding Claim 8, when a plurality of the at least one substantially U-shaped or V-shaped fenestration-cuts are present (e.g. Figures 1-3), their cuts have the same or different lengths (this limitation covers all possible relative lengths of the cuts and is therefore met).
Regarding Claim 11, the flap access is formable for the at least one side branch extending inwards into the lumen of the vascular prosthesis and/or outwards from the lumen of the vascular prosthesis (e.g. [0048], as there is a flap, a side branch is fully capable of being placed through the opening and flap and extending each/both of radially inward and radially outward with respect to the opening/flap position).
Regarding Claim 17, a respective stent ring at a first and/or a second end of the vascular prosthesis is provided and is connected to the stent framework (e.g. Figure 1).

Regarding Claim 20, Hartley teaches an intraluminal vascular prosthesis configured for implantation into a blood vessel (discussed supra for claim 1) comprising: 
a stent framework (discussed supra for claim 1) with a prosthesis material secured onto the stent framework (discussed supra for claim 1), wherein the vascular prosthesis has a hollow-cylindrical body with a lumen passing therethrough (discussed supra for claim 1) and a circumferentially closed jacket (discussed supra for claim 1), and 
one or more substantially U-shaped or V-shaped fenestrations which are cut in the prosthesis material of the vascular prosthesis (discussed supra for claim 1) and provide respective outwardly opening flaps (discussed supra for claim 1), 
the outwardly opening flaps dimensioned and formed to receive at least one side branch for access to the lumen of the vascular prosthesis (discussed supra for claim 1), 
wherein the vascular prosthesis includes more fenestrations dispersed on the vascular prosthesis as separate openings (discussed supra for claim 1) into the lumen than the blood vessel has side vessels (discussed supra for claim 1).

		Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 7, 9, and 18-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley, et al (Hartley) (US 2008/0114446 A1) as discussed supra, in view of Peterson (US 2013/0282102 A1).
Regarding Claims 7 and 18, Hartley discloses the invention substantially as claimed but fails to teach the at least one fenestration-cut has a cut length of between 2 mm to 10 mm (claim 7) and between 5 mm and 7 mm (claim 18).
Peterson teaches a stent graft having a fenestration for a side branch with a length of 10 mm to 15 mm (e.g. claim 18). 
Peterson and Hartley are concerned with the same field of endeavor as the claimed invention, namely stent grafts having a fenestration for a side branch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartley such that the length of the fenestration-cut is between 2 mm to 10 mm (claim 7) or between 5 mm and 7 mm (claim 18) as it has been held that in the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05).
Regarding Claims 9 and19, Hartley teaches the prosthesis further has, in addition to the hollow-cylindrical body, at least one hollow side body/branch (e.g. [0028], side arm within the fenestration), which is formed by a second vascular prosthesis (e.g. [0028]) and which is connectable to the vascular prosthesis via the flap access (e.g. Figures 1-5, [0048]).  Hartley teaches a circular opening for the side branch (e.g. Figure 4).  
Hartley discloses the invention substantially as claimed but fails to teach the side body/branch is cylindrical.  Peterson teaches a hollow-cylindrical side body/branch placed in the fenestration-cut(s) (e.g. Figure 4). 
Peterson and Hartley are concerned with the same field of endeavor as the claimed invention, namely stent grafts having a fenestration for a side branch.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartley such that the side body/branch is cylindrical as taught by Peterson as it is combining prior art elements according to known methods to yield predictable results (MPEP 2143).  Here, the predictable results are a branch mating with the circular shape of Hartley’s overall opening shape.  


Claims 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hartley, et al (Hartley) (US 2008/0114446 A1) as discussed supra, in view of Kratzberg (US 2018/0116783 A1).
Regarding Claim 10, Hartley discloses the invention substantially as claimed but fails to teach a marker is located on the intraluminal vascular prosthesis, containing a radiopaque material or made entirely of radiopaque material, wherein the marker is provided at end points of the at least one fenestration-cut and/or along the fenestration-cut.
Kratzberg teaches a marker is provided at end points of the at least on fenestration-cut and/or along the fenestration-cut (e.g. [(0061]).
Kratzberg and Hartley are concerned with the same field of endeavor as the claimed invention, namely stent-grafts having fenestrated connections for side branches.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Hartley such that the marker is provided at end points of the at least on fenestration-cut and/or along the fenestration-cut as taught by Kratzberg in order to provide radiographic visualization of the position of the prosthesis when placed in a body vessel of a patient (e.g. Kratzberg, [0061]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE ANN LOPEZ whose telephone number is (571)270-7044.  The examiner can normally be reached on 8:30 AM - 5:30 PM, MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards, can be reached at 408-918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Leslie Lopez/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        8/11/2022